Per Curiam.

:This was an action commenced before a justice of the peace, by Joseph Orr, upon an account which Worden had made with John Orr, and which was by him assigned to Joseph, without recourse.
The plaintiff had judgment before the justice. The defendant appealed to the Common Pleas, where, on motion, the case was dismissed. The reasons for the motion were filed in writing, which were, that the suit was based upon an assigned, open, unliquidated account, and that the same was not assignable so as to enable the assignee to sue in his own name.
The dismissal, it appears by an entry, was excepted to, but no bill of exceptions' was taken.
The written reasons, which the party saw proper to file for his motion to dismiss, were not a necessary part of the record to be made by the clerk, and could only be made so by a bill of exceptions. As no such bill was taken, the reasons for the dismissal are not legally before us, and we will presume that the ruling was right (1).
The judgment is affirmed with costs.

 See 2 Blackf. 338, 402; 3 id. 362.